ORDER

Christopher M. Griffin appeals from his convictions for involuntary manslaughter and leaving the scene of an accident. Griffin asserts two points of error claiming that the evidence was insufficient as a matter of law and alternatively that he is entitled to a new trial because the trial court abused its discretion in removing a juror during trial.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).